DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on March 01, 2022 and is acknowledged. The newly amended drawing and specification are not entered.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the minimum nominal stretcher-leveler width” must be shown and be designated/denoted with reference characters for every feature(s) or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The newly amended drawing dated 03/01/2022 is objected and not entered, because it discloses new matter references. Elements (43,45) designated as a minimum and maximum nominal adapter width is not supported in the original disclosure.
Specification
The amendment filed 12/08/2021 (as previously stated) is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: claim 1 positively recites the limitations in lines 10-12 “said minimum nominal stretcher-leveler width being the minimum plate thickness that is stretched directly by said stretcher-leveler” are not supported in the original disclosure. The specification supports in page 17 lines 9-12, “the adapter is designed for smaller nominal plate widths, so that it is possible, using the stretcher-leveler, to particularly stretch plates having a thickness that lies below the nominal stretcher-leveler width of the actual stretcher-leveler or its gripping heads.” 
The newly amended specification dated 03/01/2022 is objected and not entered, because it discloses new matter languages. The language “ have a nominal adapter width, namely the width between a minimum nominal adapter width 43 and a maximum nominal adapter width 45, below the minimum nominal stretcher-leveler width” is not supported in the original disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 (as previously stated) positively recites the limitations in lines 10-12 “said minimum nominal stretcher-leveler width being the minimum plate thickness that is stretched directly by said stretcher-leveler” are not supported in the original disclosure. The specification supports in page 17 lines 9-12, “the adapter is designed for smaller nominal plate widths, so that it is possible, using the stretcher-leveler, to particularly stretch plates having a thickness that lies below the nominal stretcher-leveler width of the actual stretcher-leveler or its gripping heads.”
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (as previously stated) recites in lines 7-12, the limitation “…a nominal adapter width below the minimum nominal stretcher-leveler width….wherein said nominal adapter width is the nominal adapter width of the maximum and minimum plate thicknesses that can be stretched using said adapter, said minimum nominal stretcher-leveler width being the minimum plate thickness that may be stretched directly by said stretcher-leveler,” is indefinite, since the minimum nominal stretcher-leveler width is the same as the nominal adapter width (i.e. minimum plate thickness), the limitation “a nominal adapter width below the minimum nominal stretcher-leveler width” is unclear and created confusion in the claim. Furthermore line 6 recited “a plate to be stretched is clamped by way of the adapter clamps of the respective adapter” therefore the limitation “said minimum nominal stretcher-leveler width being the minimum plate thickness that may be stretched directly by said stretcher-leveler” is unclear (i.e. relation between minimum nominal stretcher-leveler width and the plate or plate thickness.
Claim 1 (as previously stated) recites in lines 9-10, the limitation “the maximum and minimum plate thicknesses”. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites in line 9, the term "maximum and minimum " is a relative term which renders the claim indefinite.  The term "minimum nominal stretcher-leveler width", “maximum and minimum plate thicknesses“ are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites in line 9, the limitation “wherein said nominal adapter width is the nominal adapter width of the maximum plate thickness and the minimum plate thickness” is indefinite, the recitation of the nominal adapter width (as one width) to be the nominal adapter width of two different thicknesses is not understood.
Claim 1 recites in line 5, the term "a nominal adapter width below the minimum nominal stretcher-leveler width… wherein said nominal adapter width is the nominal adapter width of the maximum plate thickness and the minimum plate thickness … said minimum nominal stretcher-leveler width being the minimum plate thickness” is indefinite, and is not understood and is confusing. The lecture claims the “nominal adapter width is the nominal adapter width of the … minimum plate thickness” further in the claim “said minimum nominal stretcher-leveler width being the minimum plate thickness” and in lines 5-6 “a nominal adapter width below the minimum nominal stretcher-leveler width” from the lecture, the nominal adapter width and the minimum nominal stretcher-leveler width are both the same as minimum plate thickness therefore the language “a nominal adapter width below the minimum nominal stretcher-leveler width” in not understood.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deroche et al. US Patent (4,726,212) hereinafter Deroche.
Regarding claim 1, (as best understood)
Deroche discloses a method for operation of a stretcher-leveler (see fig.1-10) having 
a minimum nominal stretcher-leveler width (see fig.3), 

    PNG
    media_image1.png
    332
    472
    media_image1.png
    Greyscale

wherein at least one gripping head (10,10’) of the stretcher-leveler is connected with an adapter (1,2) having adapter clamps (23,24), 
wherein a plate (31 see fig.9-10) to be stretched is clamped by way of the adapter clamps (23,24) of the respective adapter (1,2), the adapter (1,2) having a nominal adapter width below the minimum nominal stretcher-leveler width (see fig.3, the recitation of below is interpreted to be smaller than), 
wherein the adapter (1,2) is configured to stretch the plate between a maximum plate thickness and a minimum plate thickness (it is well known in the mechanical field that a material being stretched in his length will be narrowed in the thickness as the material elongated) , 
wherein said nominal adapter width (see fig.3) is the nominal adapter width of the maximum plate thickness and the minimum plate thickness (the recitation of col.3 lines 18-30 discloses the adapter clamps are capable of being adjusted to different widths/plate thicknesses), 
said minimum nominal stretcher-leveler width being the minimum plate thickness that is stretched directly by said stretcher-leveler (see fig.3), and 
wherein the plate (31) to be stretched is connected with the respective gripping head (10,10’) by way of the adapter clamps (23,24) and the adapter (1,2 see fig.3) before the stretching procedure is initiated (col.3 lines 18-30 and col.4 lines 23-31).
Regarding claim 2,
Deroche discloses wherein first, the respective gripping head (10,10’) of the stretcher-leveler is connected with the respective adapter (1,2), and subsequently the plate (31) is clamped by way of the adapter clamps (23,24) of the respective adapter (1,2) and connected with the respective gripping head (10,10’).
Regarding claim 3,
Deroche discloses wherein before the plate (31) is connected with the respective gripping head (10,10’) by way of the adapter clamps (23,24), the respective adapter (1,2) is hydraulically (29,30) and/or electrically connected with the stretcher-leveler.
Regarding claim 4,
Deroche discloses wherein before the plate (31) is connected with the respective gripping head (10,10’) by way of the adapter clamps (23,24), the respective adapter (1,2) is hydraulically (29,30) and/or electrically connected with the respective gripping head (10,10’).
Regarding claim 5,
Deroche discloses wherein said gripping head (10,10’) of said stretcher-leveler carries gripping head clamping elements (26).
Response to Arguments
In response to Applicant’s arguments in the remarks dated 03/01/2022 about the objection and 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment. The objection and the 35 U.S.C. 112 rejections are maintained, a new matter language are introduce to support the new matter rejection dated 12/08/2021.
With regards to Applicant's arguments about the 35 U.S.C. 102(a)(1) rejection, the Applicant arguments have been fully considered but are moot because a new reference Deroche US. Patent (4,726,212) discloses the claimed limitation as set forth in this Office Action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 29, 2022

/Smith Oberto BAPTHELUS/Examiner, Art Unit 3725